Mullan, J. (dissenting):
I am unable to concur. It was, in effect, conceded that the car was, at the material time, in the purely personal use of defendant’s chauffeur. In the face of such a virtual concession, it was incumbent upon plaintiff, in order to make out a case, to show that the defendant had given his chauffeur permission to use the car. The presumption arising from mere ownership (Ferris v. Sterling, 214 N. Y. 249) would have been overcome by the defendant’s wholly unassailable proofs. (Rose v. Balfe, 223 N. Y. 481.) The virtual concession by plaintiff’s counsel, both upon the trial and in his brief here, that the car was not in use upon the business of defendant had, of course, the like effect of destroying the presumption. The plaintiff was required, therefore, in order to go forward and again make out a prima facie case, to show affirmatively, by actual proof, that defendant had loaned the car to the chauffeur. After defendant and the chauffeur had both testified that the former had not loaned the car to the latter, the plaintiff put on the two witnesses referred to in the majority opinion, one the plaintiff himself, and the other a police officer, both of whom testified that the chauffeur had said something at the police station which may possibly have warranted the inference that the defendant had given the chauffeur permission to take the car out. Assuming, however, although far from so admitting, that the foundation rule was inapplicable, or that its violation was not *393prejudicial, the testimony as to the chauffeur’s statement at the police station could not make out a prima facie case for plaintiff. •Under familiar doctrine, such a statement was not an admission binding upon defendant. At the most, that testimony tended ¡ to impeach the testimony of the chauffeur, and render it of small probative value. I am unable to perceive how the possible weakness of the testimony of the chauffeur, as to the defendant’s knowledge that the chauffeur had the car out, can be given the effect of affirmatively aiding the plaintiff and serving to supply the deficiency in proof required to establish a prima facie showing. Had the chauffeur himself admitted on the witness stand that the defendant had loaned him the car, that testimony would, of course, have been available to plaintiff, and would have supplied the proof he needed. In the realm of pure philosophy it may be that the impeachment of the chauffeur would accomplish a like result. But, under our system of jurisprudence, a plaintiff’s claim is made out on proofs made, whether they come from his side or- from defendant’s side, and it is not made out merely by any weakness in part of the defendant’s proofs. For the reasons stated, I dissent and vote for dismissal of the complaint.